Citation Nr: 1828593	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-41 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for tinnitus in the January 2014 rating decision.  However, in an October 2014 rating decision, the Veteran was granted entitlement to service connection for tinnitus.  There is no indication from the record that the Veteran has disagreed with the effective date or rating assigned in that decision.  Therefore, the benefit sought on appeal has been granted in full, and the Board has limited is consideration accordingly.  

A review of the record shows that in a December 2017 rating decision, the Veteran was assigned a 50 percent rating for PTSD, effective the date of entitlement to service connection.  That does not constitute a complete grant of the benefit sought on appeal; however, the Board has limited its consideration accordingly.  

The issue of service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The occupational and social impairment from the Veteran's service-connected PTSD more nearly approximates reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitled to a higher rating for his PTSD as his symptoms are worse than those contemplated by the currently assigned 50 percent rating.  

At an October 2014 VA examination, the Veteran reported that he experienced sleep impairment, in that he had trouble both falling asleep and staying asleep.  He reported that he experienced nightmares approximately two or three times per week.  The Veteran reported that he experienced anger, in that he had fits of rage when things did not go his way and would sometimes physically lash out with inanimate objects.  The Veteran reported that he was withdrawn, experienced anxiety, and had mood swings.  He reported that his mood would range from sad, to angry, to confused, and even sometimes happy.  The Veteran reported that he had two close friends, whom he saw every couple of weeks.  The Veteran reported that he also has some acquaintances around town, but that he did not socialize with anyone on a regular basis.  The Veteran reported that he spent most of his time with his wife and that he watched TV, played sudoku, and played computer chess.  The Veteran reported that he took walks and took his ATV out on the trails in the woods, but that he did not engage in other activities he used to enjoy such as boating, camping, hunting, and fishing.  However, it was noted that the Veteran's inability to engage in such pursuits was the result of his back disability.  The Veteran reported that he stopped working in 2005, just before his 4th and 5th back surgeries, but reported that he probably was only able to successfully work that long because he owned his own business and did not have to answer to anyone else.  The Veteran reported that he occasionally went out to eat with his wife, but that he very rarely would go to a movie.  The Veteran was also noted to experience recurrent recollections, avoidance, persistent or exaggerated negative beliefs, markedly diminished interest, feelings of detachment or estrangement from others, irritability, anxiety, suspiciousness, depression, reckless or self-destructive behavior, hypervigilance, and exaggerated startle response.  He reported panic attacks that occurred weekly, or less often.  

Upon mental status examination, the Veteran was noted to be casually dressed and his hygiene was good.  He made good eye contact, but was in physical pain as a result of his back.  The Veteran was noted to be taking prescription, narcotic pain medication for his back disability, which could impact his ability to concentrate and focus.  The Veteran was cooperative with the examination.  His mood was variable, sometimes calm and smiling, while other times he was agitated, frustrated, or tearful.   The examiner noted that the Veteran's mental status was otherwise within normal limits.  The examiner diagnosed PTSD and noted that the social and occupational impairment from the Veteran's PTSD was manifested by decrease in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran was also noted to have difficulty in establishing and maintaining effective work and social relationships.

In November 2017, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced sleep impairment, anhedonia, negativity, sporadic anger, irritability, hypervigilance, and guilt.  The Veteran reported that he had been married for 46 years and described his marriage as "ok" and further questioning revealed that his wife was now retired and they spent more time together, resulting in an increased frequency of disagreements.  Although the Veteran reported that his marriage was still strong, his wife reported that living with the Veteran had been a rollercoaster and that she had considered leaving on occasion.  The Veteran reported that he no longer had any friends and had no social interaction with anyone other than his wife.  He reported that he did very little and rarely left the house, but enjoyed watching TV and playing sudoku.  However, the Veteran and his wife both indicated that the Veteran's activities had been limited by his increased physical pain and limitations.  The Veteran was noted to experience recurrent recollections, avoidance, exaggerated negative beliefs, persistent negative emotional state, markedly diminished interest, feelings of detachment or estrangement from others, exaggerated startle response, disturbances in motivation and mood, mild memory impairment, and difficulty in establishing and maintaining effective relationships.

Upon mental status examination, the Veteran was casually dressed and his hygiene was good.  He maintained adequate eye contact and was cooperative with the interview.  The Veteran's mood varied during the course of the examination and at times he was pleasant and appeared euthymic, laughed, and made some sarcastic jokes; while at other times he appeared anxious, and fidgeted with his arms and legs.  On occasion, the Veteran was noted to become agitated and loud.  When asked about his mood, the Veteran reported that he tried to be pleasant, but that he felt nothing most of the time.  The Veteran's attention and concentration were intact and mental status examination was otherwise within normal limits.  The examiner confirmed the diagnosis of PTSD and found that the occupational and social impairment from the Veteran's PTSD was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A review of the record shows that the Veteran has received very sporadic mental health treatment at the VA Medical Center.  However, he has reported that he did not like going to therapy as talking about his experiences made his symptoms worse.  

In a February 2017 statement, the Veteran's spouse indicated the Veteran experienced panic nightmares, memory impairment, impairment judgment, and disturbances in motivation and mood.

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for his PTSD.  In this regard, the evidence of record fails to show that the Veteran's symptoms have more nearly approximated deficiencies in most areas.  There is no evidence that the Veteran had significant difficulty with speech, judgment, insight, or behavior.  There was no indication that the Veteran had suicidal or homicidal ideations.  While the Veteran was noted to have panic attacks, the frequency was not significant.  Further, the Veteran has been capable of performing his activities of daily living and can manage his affairs.  The Veteran has not exhibited delusions or hallucinations, and has not been found to have obsessional rituals which interfere with his ability to function in daily life.  The Board acknowledges that the Veteran has been found to experience symptoms of depression, anger, anhedonia, isolation, difficulty maintaining relationships, anxiety, and avoidance.  However, those symptoms appear to wax and wane, and even at their most severe, do not appear to have a significant impact on the Veteran's ability to function.  Therefore, the Board finds that the Veteran's occupational and social impairment more closely approximates reduced reliability and productivity, and as such, an initial rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to an initial rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

A review of the record shows that a VA medical opinion regarding the etiology of the Veteran's back disability was obtained in October 2014.  However, it does not appear that an in-person examination of the Veteran was performed at that time.  The Board finds the October 2014 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to properly consider the Veteran's lay statements regarding the onset and continuity of his back disability.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.   

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.  

Additionally, outstanding VA and private treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.  The examiner should specifically consider the Veteran's statements regarding the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

4.  Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


